                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                         NO. 5:19-CV-178-FL



 KIMBERLY SHREVE, a/k/a Kimberly                )
 Ann Shreve,                                    )
                                                )
                  Plaintiff,                    )
                                                )
       v.                                       )                     ORDER
                                                )
 B. JONES, L.M. BUTCHER, OFFICER                )
 G.S. MARLO, S.M. INGERSOLL, T.K.               )
 CARROLL, B.M. STEPHENSON, J.R.                 )
 CRITCHER, and R.D. PARROTT,                    )
                                                )
                      Defendants.


       This matter is before the court on pro se plaintiff’s “complaint for damages” (DE 106),

which the court construes as a motion to vacate judgment and amend complaint. For the following

reasons, plaintiff’s motion is denied.

                                          BACKGROUND

       The court incorporates by reference the background of this case set forth in its November

15, 2019, order and includes the following as relevant to resolution of the instant matter. On

November 15, 2019, the court granted motions to dismiss filed by former defendants Officer

Limpert, Officer Howell, Officer Wolfe, Officer Lockhart, Officer Davidson, Officer Meyers, R.

M. Parrish, G. Jenkins, A.S. Odette, B. Scioli, Officer Layman, B.H. Winston, Officer Frisbee,

Officer McLeod, Officer Powell, Officer Asato, Officer Petersen, Officer Dufault, Officer Davis,

Officer Morgan, J.R. Marx, Officer Bruno, Officer Singeltary, J. B. Wiggs, Officer Michael, and

Officer Winkle, dismissing plaintiff’s claims against them without prejudice for failure to state a



            Case 5:19-cv-00178-FL Document 107 Filed 06/10/20 Page 1 of 5
claim upon which relief could be granted. The court also instructed plaintiff to file within 21 days

proof of service as to remaining former defendants B. Jones, L.M. Butcher, G.S. Marlo, S.M.

Ingersoll, T.K. Carroll, B.M. Stephenson, J.R. Critcher, and R.D. Parrott. The court notified

plaintiff that failure to do so in the time provided may result in dismissal without prejudice of all

claims against said defendants.

        After granting plaintiff an additional 14 days to comply, the court found that plaintiff failed

to prove service. Accordingly, the court dismissed plaintiff’s complaint against the remaining

former defendants without prejudice pursuant to Federal Rule of Civil Procedure 4(m), and entered

judgment against plaintiff on January 22, 2020.

        As pertinent here, on May 14, 2020, plaintiff filed a “complaint for damages” against “N.C.

Raleigh Police Officers1” (DE 106), which the court construes as a motion to vacate judgment and

amend complaint. In the instant motion, plaintiff seeks to assert claims under various state and

federal criminal statutes as well as previously dismissed claims for false arrest under 42 U.S.C. §

1983.

                                         COURT’S DISCUSSION

        A district court may not grant a post-judgment motion to amend the complaint unless the

court first vacates its judgment pursuant to Fed. R. Civ. P. 59(e) or 60(b). Katyle v. Penn Nat’l

Gaming, Inc., 637 F.3d 462, 470 (4th Cir. 2011). Where a motion to alter judgment “seek[s] to set

aside the judgment of dismissal and, at the same time, to file an amended complaint” the court

“need only ask whether the amendment should be granted” under Federal Rule of Civil Procedure

15. Calvary Christian Ctr. v. City of Fredericksburg, Va., 710 F.3d 536, 540–41 (4th Cir. 2013).



1
         The 34 former defendants variously worked in law enforcement in Wake County, North Carolina, identified
by plaintiff as employees of the Raleigh, Fuquay-Varina, and Wendell Police Departments, a law officer employed at
North Carolina State University, and employees of the Wake County Sheriff’s Office.

                                                        2

           Case 5:19-cv-00178-FL Document 107 Filed 06/10/20 Page 2 of 5
A motion to amend under Rule 15 should be granted unless the “the amendment would be

prejudicial to the opposing party, there has been bad faith on the part of the moving party, or the

amendment would have been futile.” Laber v. Harvey, 438 F.3d 404, 426-27 (4th Cir. 2006).

       In the instant motion, plaintiff seeks to assert claims against “N.C. Raleigh Police

Officers,” under 18 U.S.C. § 1621 for perjury, as well as a number of North Carolina statutes

including: 1) North Carolina General Statute § 14-90, for embezzlement of property received by

virtue of office or employment; 2) North Carolina General Statute § 14-91, for embezzlement of

state property by public officers and employees; 3) North Carolina General Statute § 14-217, for

bribery of officials; 4) North Carolina General Statute §14-218, for offering bribes; 5) North

Carolina General Statute § 14-228, for buying or selling offices; 6) North Carolina General Statute

§ 14-234.1, for misuse of confidential information; and 7) North Carolina General Statute § 14-

234, for benefiting from certain public contracts as public officers. (See DE 106).

       The above federal and state statutes are criminal in nature, and plaintiff, as a private citizen,

cannot sue to enforce them. See Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973); Lopez v.

Robinson, 914 F.2d 486, 494 (4th Cir. 1990). Accordingly, amendment to assert these claims

would be futile, and plaintiff’s motion to amend is denied in this regard.

       As a “second cause of action[,]” plaintiff asserts:

       Many Raleigh Police Officers are claiming their actions should be dismissed
       because of expiration of 3 year limitation. Plaintiff does not expect State of North
       Carolina to give a woman who going through a ten year abuse, along with arrest
       and trauma from police, a stable mind to sue for relief within 3 years.

(DE 106 ¶ 9). Ostensibly, plaintiff is referring to the previous dismissal of her 42 U.S.C. § 1983

false arrest claims, where such claims were barred by the applicable three-year statute of




                                                  3

          Case 5:19-cv-00178-FL Document 107 Filed 06/10/20 Page 3 of 5
limitations.2 See Shreve v. Limpert, No. 5:19-cv-178-FL, 2019 WL 6115038, at *4 (E.D.N.C.

Nov. 15, 2019). Now, seeking to reassert those claims, plaintiff appears to be arguing that the

statute of limitations should be equitably tolled, due to her alleged instability.

         As plaintiff seeks to bring her false arrest claims under 42 U.S.C. § 1983, the court looks

to North Carolina law for guidance on equitable tolling. See Hardin v. Straub, 490 U.S. 536, 539

(1989) (“Limitations periods in § 1983 suits are to be determined by reference to the appropriate

state statute of limitations and the coordinate tolling rules.”) (internal quotations omitted). North

Carolina law allows a person who is under a disability at the time a cause of action accrues to bring

the action within three years after the disability is removed. See N.C. Gen. Stat § 1-17(a). As

relevant here, a person under a disability includes an “incompetent adult” “who lacks sufficient

capacity to manage the adult’s own affairs or to make or communicate important decisions

concerning the adult’s person, family, or property.” Id. at § 1-17(a)(1); N.C. Gen. Stat. § 35A-

1101(7).

         Assuming without deciding that plaintiff’s alleged instability rendered her incompetent

within the meaning of North Carolina General Statute § 35A-1101(7), any such disability was

necessarily removed as early as 2009, in light of the multiple actions plaintiff initiated as a pro se

litigant, beginning that year. See e.g., Shreve v. RPD, et al, 5:09-CV-353-F (E.D.N.C. 2009);

Shreve v. Fetter, et al, 5:11-CV-157-H (E.D.N.C. 2011); Shreve v. Fetter, et al, 5:13-CV-354-H,

(E.D.N.C. 2013); Shreve v. McLennon, et al, 5:15-CV-563-BO (E.D.N.C. 2015). Since plaintiff




2
          There is no federal statute of limitations for actions brought under 42 U.S.C. § 1983. Instead, the analogous
state statute of limitations applies. Burnett v. Grattan, 468 U.S. 42, 49 (1984). Specifically, the state statute of
limitations for personal injury actions governs claims brought under 42 U.S.C. § 1983. See Wallace v. Kato, 549 U.S.
384, 387-88 (2007). North Carolina has a three-year statute of limitations for personal injury actions. N.C. Gen. Stat.
§ 1-52(5); see Tommy Davis Const., Inc. v. Cape Fear Pub. Util. Auth., 807 F.3d 62, 67 (4th Cir. 2015).


                                                          4

            Case 5:19-cv-00178-FL Document 107 Filed 06/10/20 Page 4 of 5
                                                             3
commenced the instant action on March 20, 2019,                  more than three years after her alleged

disability was removed in 2009, the three-year statute of limitations bars plaintiff’s false arrest

claims under 42 U.S.C. § 1983. As such, amendment to reassert those claims would be futile.

       In sum, plaintiff’s proposed amended complaint fails to state a claim, and her motion to

amend must be denied.

                                             CONCLUSION

       Based on the foregoing, plaintiff’s motion to vacate judgment and amend complaint (DE

106) is DENIED.

       SO ORDERED, this the 10th day of June, 2020.


                                                  _____________________________
                                                  LOUISE W. FLANAGAN
                                                  United States District Judge




3
        The alleged false arrests occurred from 2003 to 2014. See Limpert, 2019 WL 6115038, at *4.

                                                      5

          Case 5:19-cv-00178-FL Document 107 Filed 06/10/20 Page 5 of 5
